J-S63016-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: K.E.S. AND E.B.S.                         IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA

APPEAL OF: N.-S.P., MOTHER                       No. 1003 MDA 2014


                Appeal from the Decree entered May 8, 2014,
        in the Court of Common Pleas of Lancaster County, Orphans’
                  Court, at No(s): 0403-2014; 0404-2014

BEFORE:     BOWES, J., PANELLA, J., and PLATT, J.*

MEMORANDUM BY PANELLA, J.                        FILED NOVEMBER 19, 2014


      N.-S.P. (“Mother”) appeals the decree entered on May 8, 2014, which

granted the petition filed by Lancaster County Children and Youth Services

(“CYS”) to involuntarily terminate Mother’s parental rights to her minor

female child, K.E.S. (born in October of 2008) and to her minor male child,

E.B.S. (born in November of 2011), collectively (“Children”), pursuant to

section 2511(a)(2) and (b) of the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1)

and (b). We affirm.1

      On February 24, 2014, CYS filed a petition for involuntary termination

of Mother’s parental rights of Children.      At the time of the termination

hearing, K.E.S. was almost six years old and E.B.S. was almost three years

old. The Children went into the custody of CYS in August 2012. The court


* Retired Senior Judge assigned to Superior Court.
1
  A hearing for both fathers, B.S., Jr., who is K.E.S.’s father, and M.J., who is
E.B.S.’s father, was continued to June 2, 2014, to allow them to proceed
under the procedure for voluntary termination of parental rights, rather than
involuntary termination of parental rights.
J-S63016-14


declared the Children to be dependent on November 1, 2012. Mother was

not married to either of the fathers, K.E.S. or M.J.

      The initial reason for the placement was that K.E.S was found

wandering alone on the street in Ephrata. Mother had left Children in the

care of a 12-year-old girl in Mother’s home in order to visit her fiancé, L.F.,

in prison in Camp Hill, some distance from Ephrata. The babysitter had no

phone available and the police were unable to contact Mother or K.E.S.’s

father.

      Mother was given a permanency plan, but it was not completed.

Mother’s plan contained objectives of mental health and alcohol treatment,

parenting, financial stability, housing, and commitment. Mother had finished

the ninth grade and had no permanent housing.

      At the time of the termination hearing, Mother was living with L.F. and

was pregnant with his child. They had separated early in the pregnancy, but

were living together again at Maternal Grandmother’s apartment. Maternal

Grandmother was expected to go to jail for drug dealing and Mother and L.F.

would continue to live at Maternal Grandmother’s apartment and pay rent,

which was $600.00 per month.        Although Mother was unemployed at the

time of the hearing, she testified that she was registered with two temporary

employment agencies, and that she was looking for work.        Mother further

testified that she received cash assistance and food stamps and that she has

a pending Social Security appeal.     Mother testified that L.F. has two jobs,

and that he also assists her Pastor doing construction work. Mother stated

                                     -2-
J-S63016-14


that L.F. makes approximately $800.00 every two weeks and that the two of

them would be able to pay the rent for Maternal Grandmother’s apartment.

      On May 8, 2014, the trial court entered the decree terminating

Mother’s parental rights to the Children. This timely appeal followed.        On

appeal, Mother present four issues:

      1. Whether the [c]ourt erred when it terminated Mother’s rights?

      2. Whether the [court] erred in concluding that Mother had, by
         conduct continuing for more than six (6) months, evidenced a
         settled purpose of relinquishing parental claim to the
         [C]hildren and had refused or failed to perform her parental
         duties?

      3. Whether the court erred in concluding that the evidence
         clearly and convincingly established that the repeated and
         continued incapacity, neglect, or refusal Mother had caused
         the [C]hildren to be without essential parental care, control
         and subsistence necessary for their physical and mental well-
         being[,] and that the conditions and causes of the incapacity,
         neglect, or refusal cannot or will not be remedied by Mother?

      4. Whether the trial court erred in finding that terminating
         Mother’s parental rights would best serve the needs and
         welfare of the Children?

Mother’s Brief at 8.

      Initially, we review the termination decree according to the following

standard.

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. As has been often

                                      -3-
J-S63016-14


     stated, an abuse of discretion does not result merely because
     the reviewing court might have reached a different conclusion.
     Instead, a decision may be reversed for an abuse of discretion
     only upon demonstration of manifest unreasonableness,
     partiality, prejudice, bias, or ill-will.

     As we discussed …, there are clear reasons for applying an abuse
     of discretion standard of review in these cases. We observed
     that, unlike trial courts, appellate courts are not equipped to
     make the fact-specific determinations on a cold record, where
     the trial judges are observing the parties during the relevant
     hearing and often presiding over numerous other hearings
     regarding the child and parents.       Therefore, even where the
     facts could support an opposite result, as is often the case in
     dependency and termination cases, an appellate court must
     resist the urge to second guess the trial court and impose its
     own credibility determinations and judgment; instead we must
     defer to the trial judges so long as the factual findings are
     supported by the record and the court’s legal conclusions are not
     the result of an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (internal citations

omitted).

     Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

                                    -4-
J-S63016-14



In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S.A.        §

2511). The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted statutory grounds for seeking the termination of

parental rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super.

2009).

     Instantly, the decree terminated Mother’s parental rights pursuant to

section 2511(a)(1), (2), (5), (8), and (b). This Court must agree with only

one subsection of 23 Pa.C.S.A. § 2511(a), in addition to section 2511(b), in

order to affirm the termination of parental rights. See In re B.L.W., 843

A.2d 380, 384 (Pa. Super. 2004) (en banc). Herein, we review the decree

pursuant to § 2511(a)(1) and (b), which provide as follows.

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

         (1) The parents by conduct continuing for a period of at
         least six months immediately preceeding the filing of this
         petition either have evidenced a settled purpose of
         relinquishing parental claim to said children or have
         refused or failed to perform parental duties.

                                          ...

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions

                                    -5-
J-S63016-14


     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

     To satisfy the requirements of section 2511(a)(1), the moving party

must produce clear and convincing evidence regarding whether he or she

has evidenced a settled purpose of relinquishing parental claim to said

children or have refused or failed to perform parental duties.   See In the

Matter of the Adoption of R.K.Y. et al, 2013 PA Super 202, (2013) (citing

In re T.M.T., 64 A.3d 229 (Pa. Super. 2013)).           In the termination

proceeding, the focus is on the conduct of the parent. See In re B., N.M.,

856 A.2d 847, 854-855 (Pa. Super. 2004).

     In this case, Mother’s troubled history is well documented in the

record. Mother’s parenting skills and concern as a parent are minimal. She

has not managed to finish her reunification plan over a period of 6 months

or even twenty months. Although Mother has made some progress with her

mental health and drug usage problems, none of the items in Mother’s plan

have been completed. The trial court found that, until Mother completes the

plan, success cannot be declared, and that the importance of the service

plan and the goal it identifies for the Children cannot be overemphasized.

After a careful review of the record, we find no merit to Mother’s argument

concerning § 2511(a)(1).

     Mother’s issues also challenge the sufficiency of the evidence to

support the termination of her parental rights under section 2511(b).    In

                                   -6-
J-S63016-14


reviewing the evidence in support of termination under section 2511(b), our

Supreme Court recently stated as follows.

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “[i]ntangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
      1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      In reviewing the case, the trial court found that Mother cannot care for

the Children’s needs because she still has serious drug and alcohol, mental

health, housing, and employment problems which have not been resolved.

In addition, with regard to section 2511(b), the evidence reveals that Mother

does not have a strong bond with the Children.       On the other hand, the

evidence reveals that the Children have a strong emotional bond with their

foster parents who take care of all of their needs. The trial court found that

there is no evidence that either child would be adversely affected if their

relationship with Mother is severed.

      The competent evidence in the record shows Mother failed to “exhibit

[the] bilateral relationship which emanates from the parent[’s] willingness to

learn appropriate parenting….”    In re K.K.R.S., 958 A.2d 529, 534 (Pa.


                                       -7-
J-S63016-14


Super. 2008).     She did not put herself in a position to assume daily

parenting responsibilities so that she could develop a real bond with the

Children. See In re J.L.C., 837 A.2d 1247, 1249 (Pa. Super. 2003).

      Although Mother may love the Children and desire an opportunity to

serve as their mother, see N.T., Hearing, 7/12/13, at 59, a parent’s own

feelings of love and affection for a child, alone, will not preclude termination

of parental rights. See In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010).

A child’s life simply cannot be put on hold in the hope that a parent will

summon, someday, the ability to parent responsibly.         See In re Z.S.W.,

946 A.2d 726, 732 (Pa. Super. 2008).               Rather, “a parent’s basic

constitutional right to the custody and rearing of … [his] children is

converted, upon the failure to fulfill … parental duties, to the children’s right

to have proper parenting and fulfillment of [the children’s] potential in a

permanent, healthy, [and] safe environment.” In re B., N.M., 856 A.2d at

856 (internal citations omitted).

      Accordingly, we affirm the decree terminating Mother’s parental rights

to Children on the basis of the trial court’s Opinion Dated August 4, 2014.




                                      -8-
J-S63016-14


     Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/19/2014




                          -9-